72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Allen J. KEMP, Jr., Appellant.
No. 95-2401EM.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 13, 1995.Filed Dec. 21, 1995.

Before RICHARD S. ARNOLD, Chief Judge, BRIGHT, and FAGG, Circuit Judge.
PER CURIAM.


1
Allen J. Kemp, Jr., appeals his conspiracy conviction and his sentence.  We affirm.


2
Kemp contends the district court committed error in giving the jury a supplemental Allen charge to continue their deliberations.  We disagree.  The instruction was neither coercive nor challenged when presented to the jury.  Kemp also contends the Government produced insufficient evidence of a conspiracy to support the jury verdict.  Again, we disagree.  Kemp's double jeopardy argument is foreclosed by our recent holding in United States v. Pena, 67 F.3d 153, 155-56 (8th Cir.1995).  Kemp's contention that the district court committed error in admitting certain evidence is without merit.  Kemp also raises several arguments about his sentence.  We are satisfied, however, that the district court correctly resolved each of Kemp's sentence-related claims.


3
We thus affirm Kemp's conviction and sentence.